—In a matrimonial action, the plaintiff husband appeals (1) from an order of the Supreme Court, Nassau County (Gitelman, Judicial Hearing Officer), entered July 8, 1985, which, after a hearing, set aside the parties’ stipulation of settlement and directed them to proceed to trial, and (2), as limited by his brief, from so much of an order of the same court (Spatt, J.), dated May 28, 1985, as denied his motion for an order declaring that the Judicial Hearing Officer had exceeded his authority.
Order entered July 8, 1985, affirmed, and order dated May 28, 1985, affirmed insofar as appealed from, with one bill of costs.
We agree with Special Term that the Judicial Hearing Officer did not exceed his authority in conducting a hearing, since, at the time of the hearing, the action had not yet been terminated by entry of a judgment (see, Teitelbaum Holdings v Gold, 48 NY2d 51). The Judicial Hearing Officer’s authority *810was also not limited by a broad order of reference which directed a hearing and determination of "all the issues in this case, other than divorce”.
Finally, there was sufficient evidence in the record adduced before the Judicial Hearing Officer to warrant his determination (see, Christian v Christian, 42 NY2d 63; Donnarumma v Donnarumma, 72 AD2d 545). Lazer, J. P., Mangano, Gibbons and Bracken, JJ., concur. [128 Misc 2d 528.]